DETAILED ACTION
This non-final Office action is responsive to amendments filed June 15th, 2022. Claims 1, 7, 10, 16, and 19 have been amended. Claims 6 and 15 have been cancelled. Claims 20 and 21 have been added. Claims 1, 7-10, and 16-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/22 has been entered.
Priority
Acknowledgment is made of applicant’s claim for priority under the benefit of United States Provisional Application Serial No. 62/886,607, filed on August 14th, 2019. 

Response to Amendment
Applicant’s amendments have been fully considered, and overcome the previously pending claim objections.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by using an increase trend to improve the field of bid pricing (with reference to the PEG 2019). These features do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is no more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore making the claims ineligible under 35 USC 101.
With regard to the limitations of claims 1, 6-10, and 15-19, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the Response to Arguments section below.

Response to Arguments
Applicant’s arguments, see page 7, filed 6/15/22, with respect to claim objections of claims 6-7 and 15-16 have been fully considered and are persuasive.  The objection of 2/15/22 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 USC 101 filed 6/15/22 have been fully considered but they are not persuasive. 
On pages 7-8 of the provided remarks, Applicant argues that the amended claims are directed to statutory subject matter. Beginning with Step 2A Prong 2 analysis, Applicant argues on page 7, “the claims recite an improvement to field of bid pricing. Specifically, the use of an increase trend based on historical prices that are aggregated based on geographical location into the dissemination area.” Examiner respectfully disagrees and asserts that the limitation regarding “a current price added to an increase price trend” is directed to the abstract idea Mathematical Concept and is recited at a high level of generality that it represents no more than mere instructions to apply the judicial exception on a computer. The ability to “aggregate historical prices based on geographical location into the dissemination area” further describes the mathematical calculation addressed above. This functionality could also be directed to Mental Process as the ability to aggregate historical prices based on geographical location could be performed as a function of the human mind as well as utilizing pen & paper. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Continuing on page 8 of the provided remarks, Applicant argues, “The steps recited in revised claim 1 allow for a novel method of determining a bid price estimation based on historical bid prices trends, and sending a notification of that bid price.” Examiner respectfully disagrees and asserts that the ability to send a notification of a bid price to a user does not account for an additional element that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “at least one processor” does not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). The method of determining a bid price estimation based on historical bid prices trends is noted in Step 2A Prong 1 of the previous rejection as being directed to an abstract idea, specifically, commercial interactions in the form of sales activity, determination and evaluation of the human mind, and mathematical calculations. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
On page 8, Applicant continues to argue, “the claims do not preclude the use of other types of bid estimation systems. Thus the current claims cannot be seen as monopolizing bid pricing generally.” Examiner respectfully disagrees and asserts that per the 2019 PEG, “the evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Therefore, the claimed bid estimation system is not considered to improve the current technology thus the claim as a whole does not integrate [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the judicial exception. Applicant’s argument is not persuasive.
Regarding Step 2B analysis, Applicant argues on page 8 of the provided remarks, “one advantage to the present claims is that the bid price estimation factors in historical price increase trends based on historical prices that are aggregated based on geographic location into the dissemination areas which leads to a better bid price.” Examiner respectfully disagrees and asserts that per the 2019 PEG, Step 2B analysis should include why “the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the exception (Step 2B). For instance, when the examiner has concluded that certain claim elements recite well-understood, routine, conventional activity in the relevant field, the examiner must expressly support such a rejection in writing with one of the four options specified in Section IIIA of the Berkheimer Memorandum.” As noted in the previous rejection, the additional elements “merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0045-0049 and Figures 1 and 25. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment.” 
Continuing on page 8 of the provided remarks, Applicant argues, “new claims 20 and 21 also add the additional steps pertaining to the updating of aggregated data which results in a more timely and accurate price estimate.” Examiner respectfully disagrees and asserts that the new dependent claims are recited as such a high-level of generality that the claims receipt of a notification from the user; the financial details; and additional data do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. 
Applicant continues on page 8 to argue, “These additional steps are substantially more than conventional bid price estimation since the estimates are more accurate based on location. Therefore, the claims include substantially more than the abstract concept as it provides an improvement in the technical field of bid price estimation technology.” Examiner respectfully disagrees and asserts that while the Applicant argues that the estimates are more accurate based on location, as stated above, the method of determining a bid price estimation based on historical bid prices trends is noted in Step 2A Prong 1 of the previous rejection as being directed to an abstract idea, specifically, commercial interactions in the form of sales activity, determination and evaluation of the human mind, and mathematical calculations. The claimed “at least one processor” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Applicant’s arguments are not persuasive.
Applicant's arguments regarding claim rejections under 35 USC 103 filed 6/15/22 have been fully considered but they are not persuasive. 
On pages 8-9 of the provided remarks, Applicant argues that the amended claim limitations overcome the cited prior art. Specifically Applicant argues, “while Vasta teaches providing a bid price “within a confidence interval”, this is not the same as providing “an increase price trend added to the current price, the increase price trend based on historical prices, said historical prices aggregated based on geographic location into the dissemination area” Applicant notes that the present application at paragraph 0034 teaches that a bid price may be “(current price + increase trend) +/- confidence interval”, i.e., the “confidence interval” is different than an increase trend”. Examiner respectfully disagrees and asserts, as cited by Paragraph 0031 of Vasta, the subsystem “takes into account a baseline cost estimate of the offering.” Therefore, the “current price” referenced in paragraph 0034 of the provided specification is analogous to the baseline cost estimate notes in paragraph 0031 of Vasta. Additionally, per paragraph 0034, the system aggregates “market pricing, strategic pricing, and the competitor evaluation to product a bid price for the offering within a confidence interval”. Therefore, the market pricing is represented as the “current price”, the strategic pricing represented as the “increase trend”, and the competitor evaluation to product a bid price for the offering within a confidence interval is represented as the “+/- confidence interval”. Additionally, Vasta discloses in paragraph 0040, the strategic pricing subsystems ability to take into account knowledge of competitors price discounting tendencies with respect to the specific competitors being considered. This data is determined from the organization’s history with competitors. Therefore, the increase trend as disclosed by strategic pricing is based on historical pricing as disclosed by the strategic planning subsystem. In addition to the citations disclosed above of Vasta, Examiner cites Takenaka (U.S 2017/0140483 A1) to disclose “the increase price trend based on historical prices, said historical prices aggregated based on geographic location into the dissemination area”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7-10, and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (system), 10 (method), and 19 (non-transitory computer-readable medium) and dependent claims 7-9, 16-18, and 20-21, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a system (i.e. machine), claim 10 is directed to a method (i.e. process), and claim 19 is directed to a memory (i.e. manufacture).
Step 2A Prong 1: The independent claims are directed toward pre-processing data pertaining to at least one limited-supply product or service by: extracting said data from at least one financial institution data stream based on at least one of: a periodic transaction amount; or a location associated with the limited-supply product or service; and aggregating said data based on geographic location into dissemination areas; providing, by at least one processor, a demand-side user interface offering at least one limited-supply product or service; determining, by the at least one processor, a bid price for user to offer for the at least one limited-supply product or service, the bid price comprising a current price an increase price trend added to the current price, the increase price trend based on historical prices, said historical prices aggregated based on geographic location into the dissemination areas; and a confidence interval comprising: a lower bid range based on the bid price less a confidence interval; and a higher bid price range based on the bid price plus the confidence interval; matching, by the at least one processor, the user with the at least one limited-supply product or service, and sending a notification to the user of the bid price for the available limited-supply product or service (Organizing Human Activity & Mental Process & Mathematical Concepts), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are offering at least one limited-supply product or service to a user and determining a bid price for a user to offer for the at least one limited-supply product or service and then matching the user to the limited-supply product or service, which is commercial interactions in the form of sales activities. The Applicant’s claimed limitations are matching users to determined bids of limited-supply products or services, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are pre-processing data pertaining to at least one limited-supply product or service; aggregating said data based on geographic location into dissemination areas; determining a bid price for a user to offer for the at least one limited-supply product or service; and matching the user to the limited-supply product or service, which is a function of the human mind in the form of observation, determination, and evaluation. The Applicant’s claimed limitations are determining bids and matching users to limited-supply products or services, which is directed towards the abstract idea of Mental Process. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mathematical Concepts because the claimed limitations are determining a bid price by adding a current price to an increased price trend added to the current price, the increase price trend based on historical prices, said historical prices aggregated based on geographic location into the dissemination areas, the confidence interval comprises: a lower bid price range based on the bid price less a confidence interval; and a higher bid price range based on the bid price plus the confidence interval; and, which is a Mathematical Concepts specifically Mathematical Calculations. The Applicant’s claimed limitations are determining bids prices through the use of addition, which is directed towards the abstract idea of Mathematical Concepts.
Dependent claims 7 and 16 are directed toward the confidence interval comprises a Z-value factored by a standard deviation of historical rental prices (Mathematical Concepts), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05).  The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mathematical Concepts because the claimed limitations are determining a bid price by plus/less a confidence interval; and determining a confidence interval by a Z-score factored by a standard deviation, which are Mathematical Concepts specifically Mathematical Calculations. The Applicant’s claimed limitations are determining bids prices and confidence intervals, which is directed towards the abstract idea of Mathematical Concepts.
Dependent claims 8-9 and 17-18 are directed to further narrow the abstract idea and are directed to further defining the registration of a user and the registration of user interest in a rental property. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial and legal interactions such as business relations. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 20-21 are directed to further narrow the abstract idea and are directed to further defining the aggregation of additional data with the aggregated data based on geographic location into the dissemination areas.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to mental processes. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “extracting said data from at least one financial institution data stream based on at least one of: a periodic transaction amount; or a location associated with the limited-supply product or service; providing, by at least one processor, a demand-side user interface offering at least one limited-supply product or service; sending a notification to the user of the bid price for the available limited-supply product or service” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A system comprising at least one processor and a memory storing instructions which when executed by the at least one processor configure the at least one processor to; a demand-side user interface; computer; A non-transitory computer-readable medium having instructions thereon which, when executed by a processor” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 7-9, 16-18, and 20-21 further narrow the abstract idea and dependent claims 8-9, 17-18, and 20-21 additionally recite “receiving information regarding an available limited-supply product or service”, “receiving information regarding an available rental property in the location area”, “sending a notification to the user of the bid price for the available rental property in the location area”, “receive a notification from the user of a move from the location associated with the limited-supply product or service”, “receive financial details pertaining to the move”, and “receive additional data pertaining to the move” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “at least one processor” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A system comprising at least one processor and a memory storing instructions which when executed by the at least one processor configure the at least one processor to; a demand-side user interface; computer; A non-transitory computer-readable medium having instructions thereon which, when executed by a processor” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 10, 16-18, and 21; System claims 1, 7-9, and 20; and non-transitory computer-readable medium claim 19 recite “A system comprising at least one processor and a memory storing instructions which when executed by the at least one processor configure the at least one processor to; a demand-side user interface; computer; A non-transitory computer-readable medium having instructions thereon which, when executed by a processor;” however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0045-0049 and Figures 1 and 25. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “extracting said data from at least one financial institution data stream based on at least one of: a periodic transaction amount; or a location associated with the limited-supply product or service; providing, by at least one processor, a demand-side user interface offering at least one limited-supply product or service; sending a notification to the user of the bid price for the available limited-supply product or service” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 7-9, 16-18, and 20-21 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 8-9, 17-18, and 20-21 additionally recite “receiving information regarding an available limited-supply product or service”, “receiving information regarding an available rental property in the location area”, “sending a notification to the user of the bid price for the available rental property in the location area”, “receive a notification from the user of a move from the location associated with the limited-supply product or service”, “receive financial details pertaining to the move”, and “receive additional data pertaining to the move” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “at least one processor” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alizadeh (U.S 2016/0379299 A1) in view of Vasta (U.S 2020/0342524 A1), which has a priority date of 4/29/19 from Provisional Application 62/839,934 in view of Takenaka (U.S 2017/0140483 A1).
Claims 1, 10, and 19
Regarding Claim 1, Alizadeh discloses the following:
A system comprising at least one processor and a memory storing instructions which when executed by the at least one processor configure the at least one processor to [see at least Paragraph 0072 for reference to system containing a data processing component and these components may be implemented as specialized hardware units within an overall processor-based machine, or they may be implemented as separate pieces of equipment including processing hardware, data storage hardware, communication hardware, and document delivery or printing hardware; Paragraph 0102 for reference to the components of the system architecture be implemented as specialized hardware units within an overall processor based machine, or they may be implemented as separate pieces of equipment including processing hardware, data storage hardware, communication hardware, and document delivery or printing hardware; Figure 2 and related text regarding the arrangement of a system for matching landlords, tenants, and rental properties; Figure 7 and related text regarding the architecture for optimized landlord-tenant-property matching, information processing and automated contract generation; Figure 27 and related text regarding the exemplary architecture of the automatic property brokering]
pre-process data pertaining to the at least one limited-supply product or service [see at least Paragraph 0051 for reference to the matching unit yielding a sorted listing for each tenant that ranks the properties in order of their suitability for a given property or rental arrangement; Paragraph 0064 for reference to an automated process for generating the rental property information listing in which photography, video, floor plans and other multimedia data can be collected by the same entity or a vendor of the system manager/operator]
extract said data based  on at least one of: a periodic transaction amount; or a location associated with the limited-supply product or service; and aggregate said data based on geographic location into dissemination areas [see at least Paragraph 0050 for reference to prospective tenants being chosen for their attributes that make them suitable tenants for the available properties which includes a tenants income and overall and particular financial condition, their lease price ranges, their demographics, their stated interests in properties, pet ownership, length of intended tenancies, and other factors; Paragraph 0051 for reference to the matching unit yielding a sorted listing for each tenant that ranks the properties in order of their suitability for a given property or rental arrangement; Paragraph 0059 for reference to the system being generalized and scaled to accommodate a plurality of geographic locations; Paragraph 0064 for reference to an automated process for generating the rental property information listing in which photography, video, floor plans and other multimedia data can be collected by the same entity or a vendor of the system manager/operator; Paragraph 0071 for reference to the system and matching unit taking the matrix and using it to determine the final allocation and best matching between available rental units, landlords and tenants in a multi-unit landlord and applicant tenant scenario and other factors including geographic location indexing; Paragraph 0100 for reference to a user interface equipped with a graphical display unit displaying an image of a selected geographic region (by area, address, etc.) and the user being able to view a neighborhood of interest within the map]
provide a demand-side user interface offering at least one limited-supply product or service [see at least Paragraph 0107 for reference to the user interface that provides the tenant with a dashboard of properties of interest in which the tenant can add properties to a watch list for convenience or future reference such as to monitor the application and/or offer deadlines for those properties; Figures 28-31 for reference to the user interface of both the landlord and the tenant] 
match the user with the at least one limited-supply product or service [see at least Paragraph 0051 for reference to the system including a matching unit that processes the refined tenant applications and the property listing according to a preferred or optimized ranking and eventual matching that best places the tenants into the most suitable rental property; Paragraph 0075 for reference to the matching component of the system determining if multiple tenants are seeking to rent a same property and if each prospective tenant is interested in a different rental unit then the tenant— property match is easily completed by assigning or pairing the tenants and desired properties to one another and if multiple prospective tenants rank a same property as their desired rental, and in essence are competing for the same property, then a match is made based (at least in part) on the tenant rental price bids for the property; Figure 7 and related text regarding the matching process specifically item 716 ‘Match made based on tenant bids for same property’] 
While Alizadeh discloses the limitations above, it does not disclose extracting said data from at least one financial institution data stream; determining a bid price for a user to offer for the at least one limited-supply product or service; a confidence interval comprising: a lower bid price range based on the bid price less a confidence interval; and a higher bid price range based on the bid price plus the confidence interval; sending a notification to the user of the bid price for the available limited-supply product or service.
However, Vasta discloses the following,
the at least one processor is configured to: extract said data from at least one financial institution data stream [see at least Paragraph 0032 (Page 1 of Provisional) for reference to the strategic pricing subsystem taking the marking pricing and applying strategic adjustments that reflect an organizations tendencies, incentives, and biases; Paragraph 0033 (Page 2 of Provisional) for reference to the competitor analysis breaking down how the competitors will be judged by the customer including past projects, recent bid wins and losses, press releases, job postings, changes in leadership, financial filings, and corporate conference calls; Paragraph 0051 (Page 6 of Provisional) for reference to the system providing a real-time Monte Carlo analysis of each offering’s Market Price and throughout the Price to Win system; Paragraph 0103 (Page 18 Paragraph 5 of the Provisional) for reference to a pricing analysis from the perspective of the customer being determined based on historical trends, analysis of departmental or divisional budgets, revenues, financial filing or other such means]
determine a bid price for a user to offer for the at least one limited-supply product or service, wherein the bid price comprises a current price, an increase price trend added to the current price [see at least Paragraph 0031 for reference to the subsystem taking into account a baseline cost estimate of the offering; Paragraph 0034 (Page 2 second bullet of Provisional) for reference to the price-to-win system aggregating the market pricing, strategic pricing, and the competitor evaluation to product a bid price for the offering within a confidence interval; Paragraph 0042 (Page 4 second paragraph of Provisional) for reference to the system laying out the risk, upside and probability of win (confidence interval) for a specific bid price; Paragraph 0072-0073 (Page 12 first paragraph of Provisional) for reference to the price-to-win system determining for any given bid amount that there is a probability that the bidder will win the competition; Figure 6 (Image found on various pages of the Provisional listed as “Price to Win”) and related text regarding item 240 ‘price-to-win system’]
a confidence interval comprising: a lower bid price range based on the bid price less a confidence interval; and a higher bid price range based on the bid price plus the confidence interval [see at least Paragraph 0042 for reference to the price-to-win system laying out a range of likely bids for each competitors offering such that as an organization's bid price is lowered , the likelihood of winning the competition will increase, but potential profits will decrease and conversely as an organization's bid price is increased, the likelihood of winning the competition decreases, but the profits that will be produced will increase; Paragraph 0051 for reference to each line item being independently estimated a multitude of times aggregated across any contract groupings and summed up to calculate the full range of outcomes in the market price]
send a notification to the user of the bid price for the available limited-supply product or service [see at least Paragraph 0077 (Page 13 of the Provisional) for reference to the system leaving it up to the user to determine the final bid amount but the TruPredict system allowing a unified platform in which to compare these disparate scenarios; Paragraph 0118 (Page 23 of the Provisional) for reference to the graphical representation illustrated in Fig. 12 indicating that a bid of $ 147,753,205 would be expected to win 85.1 % of the time] 
Before the effective filing date it would be obvious to one of ordinary skill in the art to modify the mortgage system of Alizadeh to include the bid price determination of Vasta. Doing so would allow for more informed bids, faster win strategy development, more understanding of your competition and ultimately, a higher probability of winning competitive bids, as stated by Vasta (Paragraph 0107 and Page 19 of Provisional). 

While Alizadeh and Vasta disclose the limitations above, they do not disclose the increase price trend based on historical prices, said historical prices aggregated based on geographic location into the dissemination areas. 
However, Takenaka discloses the following:
the increase price trend based on historical prices, said historical prices aggregated based on geographic location into the dissemination areas [see Paragraph 0076 for reference to the property information unit acquiring real estate property information including information about the price or rent when the property was sold or rented in the past; Paragraph 0084 for reference to the price trend estimation unit estimating the price trend of real estate properties near the location of the target real estate property; Paragraph 0084 for reference to the price trend estimation unit estimating the price trend as a tendency of change over time occurring in the relationship of the appraisal value, the actual transaction price, and the required transaction time for real estate properties that have already been bought or sold near the location of the property for sale or the desired property for purchase] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the bid price determination of Vasta to include the increase price trend determination of Takenaka. Doing so would provide information useful to a variety of users engaged in real estate transactions, as stated by Takenaka (Paragraph 0010). 
Claims 8 and 17
While the combination of Alizadeh, Vasta, and Takenaka disclose the limitations above, regarding Claim 8, Alizadeh discloses the following:
the at least one processor is configured to: register a user interested in the at least one limited-supply product or service [see at least Paragraph 0049 for reference to the rental property information being accessible to persons interested in the properties; Paragraph 0050 for reference to prospective tenants being chosen for their attributes that make them suitable tenants for the available properties including their stated interest in properties; Paragraph 0085 for reference to a stable set of pairings associating available rental properties and interested applicant tenants] 
receive information regarding an available limited-supply product or service [see at least Paragraph 0049 for reference to rental property information including basic data about the respective properties such as overall square footage, number of rooms, amenities, location as well as photographs, videos or other media files representing the described properties; Paragraph 0049 for reference to the rental property information being formatted and stored in a listing which is accessible to persons interested in the properties and having access to the rental property information] 
While Alizabeh discloses the limitations above, it does not disclose generating a bid price for the available limited-supply product or service.
However, Vasta discloses the following:
generate a bid price for the available limited-supply product or service [see at least Paragraph 0034 (Page 2 second bullet of Provisional) for reference to the price-to-win system aggregating the market pricing, strategic pricing, and the competitor evaluation to product a bid price for the offering within a confidence interval; Paragraph 0042 (Page 4 second paragraph of Provisional) for reference to the system laying out the risk, upside and probability of win (confidence interval) for a specific bid price; Paragraph 0072-0073 (Page 12 first paragraph of Provisional) for reference to the price-to-win system determining for any given bid amount that there is a probability that the bidder will win the competition; Figure 6 (Image found on various pages of the Provisional listed as “Price to Win”) and related text regarding item 240 ‘price-to-win system’]
Before the effective filing date it would be obvious to one of ordinary skill in the art to modify the mortgage system of Alizadeh to include the bid price determination of Vasta. Doing so would allow for more informed bids, faster win strategy development, more understanding of your competition and ultimately, a higher probability of winning competitive bids, as stated by Vasta (Paragraph 0107 and Page 19 of Provisional).
Claims 9 and 18
While the combination of Alizadeh, Vasta, and Takenaka disclose the limitations above, regarding Claim 9, Alizadeh discloses the following:
the at least one processor is configured to: register a user interested in a rental property in a location area [see at least Paragraph 0049 for reference to the rental property information being accessible to persons interested in the properties; Paragraph 0050 for reference to prospective tenants being chosen for their attributes that make them suitable tenants for the available properties including their stated interest in properties; Paragraph 0059 for reference to the system being generalized and scaled to accommodate a plurality of geographic locations; Paragraph 0085 for reference to a stable set of pairings associating available rental properties and interested applicant tenants] 
receive information regarding an available rental property in the location area [see at least Paragraph 0049 for reference to rental property information including basic data about the respective properties such as overall square footage, number of rooms, amenities, location as well as photographs, videos or other media files representing the described properties; Paragraph 0049 for reference to the rental property information being formatted and stored in a listing which is accessible to persons interested in the properties and having access to the rental property information; Paragraph 0100 for reference to a user interface equipped with a graphical display unit displaying an image of a selected geographic region (by area, address, etc.) and the user being able to view a neighborhood of interest within the map] 
send a notification to the user of the available rental property in the location area [see at least Paragraph 0056 for reference to the applicants for a rental property being notified of the results of processing that generates an electronic notification message, an app or similar modality]
While Alizabeh discloses the limitations above, it does not disclose generating a bid price for the available limited-supply product or service or wherein to send the notification to the user of the bid price comprises, the at least one processor is configured to send a notification to the user of the bid price.
However, Vasta discloses the following:
generate a bid price for the available rental property in the location area [[see at least Paragraph 0034 (Page 2 second bullet of Provisional) for reference to the price-to-win system aggregating the market pricing, strategic pricing, and the competitor evaluation to product a bid price for the offering within a confidence interval; Paragraph 0042 (Page 4 second paragraph of Provisional) for reference to the system laying out the risk, upside and probability of win (confidence interval) for a specific bid price; Paragraph 0072-0073 (Page 12 first paragraph of Provisional) for reference to the price-to-win system determining for any given bid amount that there is a probability that the bidder will win the competition; Figure 6 (Image found on various pages of the Provisional listed as “Price to Win”) and related text regarding item 240 ‘price-to-win system’]
wherein to send the notification to the user of the bid price comprises, the at least one processor is configured to send a notification to the user of the bid price [see at least Paragraph 0077 (Page 13 of the Provisional) for reference to the system leaving it up to the user to determine the final bid amount but the TruPredict system allowing a unified platform in which to compare these disparate scenarios; Paragraph 0118 (Page 23 of the Provisional) for reference to the graphical representation illustrated in Fig. 12 indicating that a bid of $ 147,753,205 would be expected to win 85.1 % of the time]
Before the effective filing date it would be obvious to one of ordinary skill in the art to modify the mortgage system of Alizadeh to include the bid price determination of Vasta. Doing so would allow for more informed bids, faster win strategy development, more understanding of your competition and ultimately, a higher probability of winning competitive bids, as stated by Vasta (Paragraph 0107 and Page 19 of Provisional).


Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alizadeh (U.S 2016/0379299 A1) in view of Vasta (U.S 2020/0342524 A1) in view of Takenaka (U.S 2017/0140483 A1), as applied in claims 1 and 10, in view of Hanowell (U.S 2018/0342023 A1).
Claims 7 and 16
While the combination of Alizadeh, Vasta, and Takenaka disclose the limitations above, they do not disclose the confidence interval comprises a Z-value factored by a standard deviation of historical rental prices.
Regarding Claim 7, Hanowell discloses the following:
the confidence interval comprises a Z-value factored by a standard deviation of historical rental prices [see at least Paragraph 0036 for reference to the cost index predicting probabilities based on current and historical data; Paragraph 0044 for reference to the system establishing a confidence level with regard to where the data fits within a distribution, for example, the confidence level is expressed in terms of "x percent” confidence level may be a 99% confidence level — thus, if all data possible were to be included, 99% of all possible data will fall within a low and high value range and this is sometimes called a standard deviation; Paragraph 0045 for reference to the method ( b ) calculate the mean of log transformed rent and care charges at step 612 , ( c ) calculate the standard deviation of log - transformed rent and care charges at step 614 , and ( d ) calculate the x percent confidence interval ( in this embodiment , x = 99 percent confidence interval ) of rent and care charges from the mean and standard deviation; Figure 6 and related text regarding items 612, 614, and 616 ‘Calculating the mean, standard deviation, and x-percent confidence interval of rent and care charges’ ] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the confidence interval calculation of Vasta to include the factoring by a standard deviation of historical rental prices of Hanowell. Analyzing the assembled data for deviation from one or more confidence levels and culling data that is deemed to be outlier data results in a more robust assembly of data about specialty properties in more useful indexes, as stated by Hanowell (Paragraph 0016). 

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alizadeh (U.S 2016/0379299 A1) in view of Vasta (U.S 2020/0342524 A1) in view of Takenaka (U.S 2017/0140483 A1), as applied in claims 1 and 10, in view of McCarney (U.S 2011/0137730 A1).
Claims 20 and 21
While the combination of Alizadeh, Vasta, and Takenaka disclose the limitations above, they do not disclose receive a notification from the user of a move from the location associated with the limited-supply product or service; receive financial details pertaining to the move; receive additional data pertaining to the move; and aggregate the additional data with the aggregated data based on geographic location into the dissemination areas.
Regarding Claim 20, McCarney discloses the following:
receive a notification from the user of a move from the location associated with the limited-supply product or service [see at least Paragraph 0084 for reference a consumer inputting information into the searcher registration such as “where are you moving from” or “how many rooms does your property have” to provide data on the requested project; Table 1 and related text regarding Page 1 indication from user of their moving location and looking for a property] 
receive financial details pertaining to the move [see at least Paragraph 0050 for reference to the searcher being Paragraph 0312 for reference to the matching and ranking process including business attributes or objects such as revenue and costs; Table 1 and related text regarding additional information received about the move regarding the indication from users to compare prices]
receive additional data pertaining to the move [see at least Table 1 and related text regarding additional information received about the move regarding ‘What are you moving?’, ‘Where are you moving to?’, ‘How long before you move?’, etc.] 
aggregate the additional data with the aggregated data based on geographic location into the dissemination areas [see at least Paragraph 0032 for reference to the location of the searcher being tracked within a geographic location; Paragraph 0362 for reference to system matching providers and searcher based on current or planned proximity of the searcher to the provider; Paragraph 0378 for reference to user interactions and profiling serving as the basis for lead generation and presentation to service providers based on matching and/or geographical proximity]
Before the effective filing date it would be obvious to one of ordinary skill in the art to modify the mortgage system of Alizadeh to include the moving notification process of McCarney. Doing so would allow mobile service providers and searchers in geographical proximity to be matched so that service costs may be lowered because the service provider can save time and travel costs by concentrating service calls to a localized area, as stated by McCarney (Paragraph 009).

Claims 10-19 and 21 are rejected for similar reasons as stated in the above rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 20020087389 A1
Sklarz et al.
Value Your Home
US 20100057538 A1
Hardman et al.
METHOD OF, AND SYSTEM FOR, REAL ESTATE INDEX GENERATION
US 20070021991 A1
Etzioni et al.
Performing Predictive Pricing Based On Historical Data


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683